Detailed Action
This office action is in response to application 16/855,991 filed on 04/22/2020.

Status of Claims
Claims 1-14 are allowed.
Claims 15-20 have been canceled.

Notice of AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER AMENDMENTS 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christropher Daley-Watson on 12/15/2021.

The application has been amended as follows: 
Claims 15-20 have been cancelled. 
The claims have been cancelled to avoid a restriction requirement.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest identifying network performance improvement solutions to be deployed at a particular location feature, specifically, “accessing a set of network improvement solutions records for multiple locations, wherein each record in the set of network improvement solutions records comprises— information about a location, at least one network performance improvement solution deployed at the location, and an associated gain profile for the at least one network performance improvement solution; 
generating a cluster of network improvement solutions records for each of multiple geographic regions based on— a group of locations associated with a geographic region and solutions metric values associated with network performance improvement solutions deployed at each of the group of locations associated with the geographic region; 
ranking network performance improvement solutions in the cluster based on one or more of the following cluster ranking parameters: spectrum, duration, location, or cost to deploy solution;
 receiving a new location to identify a prioritized set of network performance improvement solutions capable of being deployed at the new location; and
 identifying the prioritized set of network performance improvement solutions capable of being deployed at the new location based on values of a set of prioritization parameters and the generated clusters. ” as recited in independent claims 1 and 8.

The prior arts of record pertinent to applicant’s disclosure, comprising:
Periyasamy et al. (Publication No. US 2018/0184307), the prior art techniques are directed to optimizing network performance by optimizing the performance of individual cell sites and/or a cluster of individual cell sites of a wireless telecommunication network and then optimizing each cell site (or 
Knebl et al. (Patent No.: US 9,439,081), the prior art is directed to forecasting network performance through the use of new predictive analytics tools; see abstract & figure 1. In specific, a network control unit can receive instructions to control automatically one or more pieces of network equipment, in response to network performance forecasts generated by a network forecasting server; see figure 1 numeral 130 & 140, column 6 lines 4-6. The network forecasting server generate the network performance forecasts based on cell-specific performance models, which can be aggregated [cluster] to provide forecasts for part of or all of an entire network; see figure 1 numeral 140 & column 6 lines 20-26. However, the prior art fails to disclose the feature of “accessing a set of network improvement solutions record …, generating a cluster of network improvement solution record …; ranking network performance improvement solution in the cluster …”.
Feldkamp et al. (Patent No.: US 2019/0159048), the prior art is directed to adjusting at least one aspect of a cellular network using a predictive model based upon a genetic algorithm; see ¶ 0003. In specific, a self-optimizing network (SON)/software defined network (SDN) controller may retrieve and process performance indicator measurement records from AS where the records may be stored; see ¶ 0053. The SON/SDN controller may further apply a first/second plurality input performance indicator measurements from the performance indicator measurement records to the genetic algorithm-based predictive model to provide a prediction regarding the target performance indicator and may adjust 
Calabrese et al. (Patent No.: US 2019/0239238), the prior art is directed to the mechanism for configuring a radio resource parameter of a radio cell of a communication system; see ¶ 0002. In specific, autonomously learning different radio resource management strategies using measurements collected from an algorithmic interaction with the radio environment, an appropriate adjustment of any radio resource parameter may be made; see ¶ 0009. Thus, radio resource management based on learning the network environmental performance is provided, which may adapt to changes in radio environment conditions without manual adjustment; see ¶ 0009. However, the prior art fails to disclose the feature of “accessing a set of network improvement solutions record …, generating a cluster of network improvement solution record …; ranking network performance improvement solution in the cluster …”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472